Petition for Writ of Habeas Corpus Granted and Order filed January 24, 2014




                                          In The

                       Fourteenth Court of Appeals

                                    NO. 14-14-00062-CV


                               IN RE CLIFFORD HALL


                             ORIGINAL PROCEEDING
                            WRIT OF HABEAS CORPUS
                                  310th District Court
                                 Harris County, Texas
                           Trial Court Cause No. 2003-20180



                                        ORDER
        This Court has reviewed the petition for writ of habeas corpus of relator, Clifford
Hall.

        The Court is of the opinion that relator’s petition requires further consideration.
See TEX. R. APP. P. 52.8(b)(3). We therefore order the Clerk of this Court to issue a writ
of habeas corpus, returnable on February 26, 2014, pending final determination of the
relief requested in the petition.     We further order that relator be discharged upon
execution and filing of a bond as set forth below. See id.

        The relator will be admitted to bail upon his giving a good and sufficient bond,
signed by relator as principal and his attorney, Tyesha Y. Elam, as surety, conditioned as
required by law, or by any other surety acceptable to the Sheriff of Harris County, or cash
in lieu of bond, in the sum of Five Hundred Dollars, pending the hearing on the return
date of this writ, and until otherwise ordered by this Court.

       A response to the petition is hereby requested to be filed on or before February 3,
2014. The cause is set for submission without oral argument on February 26, 2014.




                                           PER CURIAM


Order filed January 24, 2014.
Panel consists of Justices Boyce, Christopher, and Brown.